                     Case 1:14-cr-00093-LM Document 360 Filed 09/24/19 Page 1 of 4


AO 199A (Rev. 12/11) Order Setting Conditions of Release                                      U.S,                       3?.

                                      UNITED STATES DISTRICT COURT                                   S£P 24 23(9
                                              District ofNew Hampshire
                                                                                                      filed
              UNITED STATES OF AMERICA

                              V.                                             ORDER SETTING CONDITIONS
                                                                                       OF RELEASE
                       Kosmas Koustas
                          Defendant                                          Case Number: 14-CR-93-02-LM




IT IS ORDERED that the release ofthe defendant is subject to the following conditions:

X 1 • The defendant shall not commit any offense in violation offederal, state, or local law while on release in this
             case.


X 2. The defendant must cooperate in the collection ofa DNA sample ifthe collection is authorized by 42 U.S.C. §
             14135a.

    X 3. The defendant shall immediately advise the court, defense counsel, and the U.S. Attorney in writing before any
             change in address and telephone number.
    X 4. The defendant shall appear at all proceedings as required and shall surrender for service of any sentence
             imposed as directed.

XI 5. The defendant shall appear at U.S. District Court,55 Pleasant St., Concord,NH on
                       for                    Afa                          and when and where as ordered by the Court.
I      I 6. The defendant shall sign an Appearancwond, if ordered.




                                                                                                               Page 1 of4
                     Case 1:14-cr-00093-LM Document 360 Filed 09/24/19 Page 2 of 4

AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                        USDCNH-40(8/12)
                                                  Additional Conditions of Release

Upon finding that release by one of the above methods will not by itself reasonably assure the the appeai-ance ofthe defendant
and the safety of other persons and the community, it is FURTHER ORDERED that the release ofthe defendant is subject to
the conditions marked below;


□ 7. The defendant is placed in the custody of (address to be redacted from electronic version of document entered on
          CM/ECF):




                                                                           Tel:
          who agrees (a) to supervise the defendant in accordance with all the conditions of release, (b) to use every effort to
          assure the appearance of tlie defendant at all scheduled court proceedings, and (c) to notify tlie court immediately in the
          event the defendant violates any conditions of release or disappears.


                                                       Signed:
                                                                  (Custodian or Proxy)


    8.    The defendant shall:

    [>^   (a)   Report on a regular basis as directed by the supervising officer.
    |>^   (b)   Maintain or actively seek employment.
    |>^   (c)   Refrain from possessing a firearm, destructive device, or other dangerous weapons.
    n     (d)   Surrender any firearm(s) to Clerk, U.S. District Court, 55 Pleasant St., Concord, NH.
    r~]   (e)   Surrender any passport to Clerk, U.S. District Court, 55 Pleasant St., Concord, NH.
    |~|   (f)   Obtain no passport
          (g) Submit to any method of testing required by the supervising officer for determining whether the defendant is using
              a prohibited substance. Such methods may be used with random frequency and include urine testing, the wearing
              of a sweat patch, a remote alcohol testing system, and/or any form of prohibited substance screening or testing.
    [>^ (h) Refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy of
                any prohibited substance testing or electronic monitoring which is (are) required as a condition(s) of release.
    n (i) Meaningfiilly participate in and complete a program of inpatient or outpatient substance abuse therapy and
                counseling if deemed advisable by the supervising officer.
    n (]) Be detained until he/she can be released directly into an inpatient treatment facility. Further hearing to be held
                upon tlie completion of the program or upon the failure to meaningfully participate in and complete tlie program.
    □ (k) Restrict travel to the State(s) of New Hampshire                                                           . Any other
                travel must be pre-approved by tlie supervising officer.
    □ (1) Avoid all contact directly or indirectly with any persons who are or who may become a victim or potential witness
          in the subject investigation or prosecution, including but not limited to:

    |~| (m) Have no unsupervised contact witli any minor children.
        (n) Refrain from Qany [>^ excessive use of alcohol.
    [~i (o) Participate in the following home confinement program components and abide by all the requirements of the
                program:

          □ (I) Curfew: You are restricted to your residence
             I I every day from         to
                 r~l as directed by the supervising officer




                                                                                                                          Page 2 of 4
                   Case 1:14-cr-00093-LM Document 360 Filed 09/24/19 Page 3 of 4

AO 199A (Rev. 12/11) Order Setting Conditions ofRelease                                                      USDCNH-40(8/12)

         □ (2) Home Detention: You are restricted to your residence at all times except for employment, education, religious
                  sei-vices, medical, substance abuse, or mental health treatment, attorney visits, court appearances, court-
                  ordered obligations, or other activities as pre-approved by the supervising officer.
         □ (3) Home Incarceration: You zire restricted to your residence at all times except for medical needs or treatment,
                  religious services, and court appearances pre-approved by the supervising officer.
         □ (4) The home confmement program will include electronic monitoring or other location verification system. You
                  shall pay all or part of the cost of the program based upon your ability to pay as detennined by the supervising
                  officer.
    1)^ (p) Refrain from use or unlawful possession of a narcotic drug or other controlled substances defined in 21 U.S.C. §
            802 unless prescribed by a licensed medical practitioner.
    r~| (q) Participate in a mental health program which shall include medical, psychological, or psychiatric treatment as
            directed by the supervising officer.
    [~] (r) Execute a bond or an agreement to forfeit upon failing to appear as required, tlie following sum of money or
            designated property:
    [~| (s) Post with the court the following indicia of ownership of the above-described property or the following amount or
            percentage of the above-described money:
    n (t) Execute a bail bond with solvent sureties in the amount of $
      (u) Maintain or commence an education program.
    n (v) Maintain residence at a halfway house or community connections center, as deemed necessary by the supervising
             officer.
    [>^ (w) Report, as soon as possible, to the supervising officer any contact with any law enforcement personnel including,
             but not limited to, any arrest, questioning, or traffic stop.
    r~| (x) Comply with the following residential requirements or restrictions:
    [~1 (y) Comply with the following employment requirements or restrictions:
    |~| (z) Otlier:


                                                   Special Conditions of Release

I I 9.   The defendant shall:
    [~| (a) Participate in the following computer restrictions or monitoring program:
        □ (1) Refrain from the possession or use of a computer or any internet capable device.
         [~| (2) No access to the internet and submit to the search of any computer owned or under the control of the
                   defendant.
         n (3) Allow computer monitoring software or hardware to be installed on your computer which will be subject to
               periodic and unannounced examination by the supervising officer. These examinations may include retrieval
               and copying of data related to online use from the computer equipment and any internal or external peripheral
                   devices. The defendant shall pay for the cost associated with the monitoring program.
    |~| (b) Submit to tlie search of person/residence/veliicle or office as requested by the supervising officer to determine
             whether you are in compliance with the conditions of release.
    □ (c) Participate in a sex offender-specific assessment as directed by the supervising officer.
    [~| (d) Participate in sex offender-specific treatment as directed by the supervising officer.
    I I (e) Provide access to any required financial information as requested by the supervising officer.
    r~| (f) Do not incur any new credit charges or open any new lines of credit without pre-approval of the supervising
             officer.
    [~1 (g) Retum to custody each (week)day as of                             after being released each (week)day as of
                                   for employment, schooling, or tlie following limited purpose(s)

    I I (h) Other:



                                                                                                                       Page 3 of 4
                    Case 1:14-cr-00093-LM Document 360 Filed 09/24/19 Page 4 of 4

AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                       USDCNH-40(8/12)

                                                Advice of Penalties and Sanctions


TO THE DEFENDANT:
                    YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
      A violation ofany ofthe foregoing conditions ofrelease may result in the immediate issuance ofa warrant for your arrest,
a revocation ofrelease, an order of detention, and a prosecution for contempt ofcourt and could result in a term of
imprisonment, a fine, or both.
      The commission ofa federal offense while on pre-trial release will result in an additional sentence ofa term of
imprisonment of not more than ten years, ifthe offense is a felony, or a term ofimprisonment of not more than one year ifthe
offense is a misdemeanor. This sentence shall be in addition to any other sentence.
      Federal law makes it a crime punishable by up to 10 years ofimprisonment, a $250,000 fine, or botli, to obstruct a criminal
investigation. It is a crime punishable by up to 10 years ofimprisonment, a $250,000 fine, or both, to tamper with a witness,
victim, or informant; to retaliate or attempt to retaliate against a witness, victim, or informant; or to intimidate or attempt to
intimidate a witness, victim,juror, informant, or officer oftlie court. The penalties for tampering, retaliation, or intimidation are
significantly more serious ifthey involve a killing or attempted killing.

     If after release you knowingly fail to appear as required by tlie conditions ofrelease, or to surrender for tlie service of
sentence, you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are
convicted of:
    (1) An offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall be
          fined not more than $250,000 or imprisoned for not more than ten years, or both.
    (2) An offense punishable by imprisonment for a term offive years or more, but less than fifteen years, you shall be fined
          not more tlian $250,000 or imprisoned for not more than five years, or both.
    (3) Any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both.
    (4) A misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.
     A term ofimprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense.
In addition, a failure to appear or surrender my result in the forfeiture ofany bond posted.

                                                 Acknowledgement of Defendant
      I acknowledge that I am the defendant in this case and that I am aware ofthe conditions ofrelease. I promise to obey all
conditions ofrelease, to appear as directed, and to surrender f<}r service ofany sentence imposed. 1 am aware ofthe penalties
and sanctions set forth above.


Date:
                                                      Signature ofDefendant

                                                 Directions to United States Marshal
      The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk orjudge that the
|~| defendant has posted bond and/or complied witli all other conditions for release. The defendant shall be produced before
      the appropriate judge at the time and place specified, ifjiUHircustody.

      The defendant is ORDERED released after processing

      Date:         2-       I^
                                                     Q United StatesM^istrate Judge
                                                     l^^-United Stajd^istrict Judge
cc:     Defendant
        U.S. Attorney
        U.S. Marshal
        U.S. Probation
        Defense Counsel
                                                                                                                         Page 4 of4
